Order unanimously reversed, without costs, and motion denied. Memorandum: Special Term, relying on a prior decision granting summary judgment to an insurance company, held that plaintiff’s causes of action against defendant insurance broker were moot and, consequently, granted defendant’s motion for summary judgment dismissing plaintiff’s complaint. Since we subsequently reversed the dismissal against the insurance company (Reed, v Commercial Union Ins. Co., 97 AD2d 949), the basis upon which Special Term relied in dismissing plaintiff’s causes of action against defendant broker no longer exists and, hence, its order must be reversed. (Appeal from order of Supreme Court, Onondaga County, Tenney, J. — summary judgment.) Present — Hancock, Jr., J. P., Callahan, Doerr, O’Donnell and Moule, JJ.